          Case 1:20-cv-00309-VSB Document 23 Filed 01/27/21 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       January 26, 2021
VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Shelton Beaman v. United States of America, et al., 20-cv-309 (VSB)

Dear Judge Broderick:

         This Office represents Defendant the United States of America (the “Government”) in
the above-referenced action. On November 20, 2020, the Government notified the Court that
Plaintiff had failed to engage in discovery in this matter, and requested an extension of the
discovery deadlines. (Dkt. No. 19.) On November 24, 2020, the Court issued an Order granting
the requested extension, setting the fact discovery deadline for January 29, 2021, and warning
Plaintiff that “failure to engage in discovery or otherwise pursue this litigation may result in
dismissal for failure to prosecute.” (Dkt. No. 20.) I write respectfully to inform the Court that
Plaintiff still has not engaged in discovery, as required under the Federal Rules of Civil
Procedure, see Fed. R. Civ. Proc. 26, 33, and under the Case Management Plan and Scheduling
Order issued on July 23, 2020 (Dkt. No. 18). This Office therefore requests that the Court issue
an order compelling Plaintiff to engage in discovery, or an Order to Show Cause as to why
Plaintiff’s claim should not be dismissed for failure to prosecute, pursuant to Federal Rules of
Civil Procedure 37 and 41(b). In the alternative, this Office requests that the Court schedule a
conference to ascertain whether and when Plaintiff intends to engage in discovery.

          As noted in the Government’s November 20 letter, the Government served Plaintiff with
its initial disclosures on July 29, 2020, and its first set of interrogatories and requests for
production of documents on August 7, 2020. (Dkt. No. 19.) Despite various inquiries into
whether Plaintiff intends to engage in discovery—including by email on August 7, October 15,
November 12, November 18, November 20, December 1, December 22, December 24, and
December 25, 2020, as well as on January 5 and January 19, 2021—Plaintiff still has failed to
provide his initial disclosures and his responses to the Government’s first set of discovery
requests. Plaintiff emailed the undersigned on November 25, December 22, 1 December 24,
December 25, and January 5, but declined to provide his initial disclosures or his responses to the
Government’s discovery requests, or even to state when he plans to engage in discovery.



1
  On December 22, Plaintiff also filed a “Declaration . . . in Support of Plaintiffs’ Motion for Summary
Judgment.” (Dkt. No. 21.) That declaration is premature, as there is no pending motion for summary
judgment. And the declaration does not explain why Plaintiff continues to fail to engage in discovery.
                            Case 1:20-cv-00309-VSB Document 23 Filed 01/27/21 Page 2 of 2




                       In light of the Court’s previous warning to Plaintiff that failure to engage in discovery
              may result in dismissal of his claim, and Plaintiff’s ongoing failure to comply with his discovery
              obligations, the Government respectfully requests that the Court either issue an order compelling
              Plaintiff to engage in discovery or an Order to Show Cause as to why Plaintiff’s claim should not
              be dismissed for failure to prosecute. Fed. R. Civ. P. 37, 41(b); see also U.S. ex rel. Drake v.
              Norden Systems, Inc., 375 F.3d 248, 254 (2d Cir. 2004) (dismissal for failure to prosecute
              appropriate if balancing the following factors weighs in favor of dismissal: “(1) the plaintiff’s
              failure to prosecute caused a delay of significant duration; (2) plaintiff was given notice that
              further delay would result in dismissal; (3) defendant was likely to be prejudiced by further
              delay; (4) the need to alleviate court calendar congestion was carefully balanced against
              plaintiff’s right to an opportunity for a day in court; and (5) the trial court adequately assessed
              the efficacy of lesser sanctions”).

                      Alternatively, the Government requests that the Court schedule a conference to ascertain
              whether Plaintiff intends to prosecute his claim and, if so, to set a date certain by which Plaintiff
              must provide his initial disclosures and his responses to the Government’s discovery requests,
              and by which the parties must complete fact depositions and other discovery.

                        I thank the Court for its consideration of this submission.


                                                                     Respectfully,

                                                                     AUDREY STRAUSS
                1/27/2021                                            United States Attorney
The parties shall appear before me for a telephonic
conference on February 3, 2021 at 11:00.m. Plaintiff         By:     /s/ Ilan Stein
should be prepared to explain why he has not engaged in              ILAN STEIN
discovery, and whether he intends to prosecute his claim.            Assistant United States Attorney
The parties shall enter the conference by dialing                    86 Chambers Street, Third Floor
1-888-363-4749 and entering access code 2682448. The                 New York, NY 10007
Clerk of Court is respectfully directed to mail a copy of            Tel: (212) 637-2525
this endorsement to pro se Plaintiff.                                Fax: (212) 637-2730
                                                                     ilan.stein@usdoj.gov

              cc: Plaintiff via email and regular mail




                                                                2
